DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/08/2020.  As directed by the amendment: claims 1, 2, 4, 9-11 and 19-23 have been amended, no additional claims have been cancelled and no new claims have been added. Thus, claims 1-23, 25 and 26 are presently pending in this application, and currently examined in the Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-23, 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 
Regarding claim 19, the last two lines set forth the parameter of “the at least one sheath layer being disconnectable from the body section upon human bodily contact”; however this parameter was never been mentioned in the originally filed discourse.  Specifically, the originally filed specification never discloses that the sheath layer is disconnectable from the body section and/or that the structure of the synthetic scaffold is made/exists in a way that the sheath layer is disconnectable from the body section.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, which sets forth the parameter of the sheath layer spans at least a portion positioned on “an outer surface of spun polymeric fibers”; however this parameter is found to be confusing.  It is not clear what exactly the structure of “an outer surface of spun polymeric fibers” is, and/or how exactly it relates to the structure of the synthetic scaffold, since the limitation of “spun polymeric fibers” has never been disclosed in claim 4, or any of the claims it depends from.  For the purpose of examination, as can be gleaned from the originally filed disclosure and independent claim 1, the above mentioned parameter shall be interpreted as the sheath layer spans at least a portion positioned on “the outer polymeric surface”.
Regarding claim 23, sets forth multiple materials the “polymeric braided support material” (emphasis added) can be composed of, including “nitinol”; this is found to be polymeric material can be nitinol, which is known to be a metallic material.

Examiner’s Notes
It is to be noted that in device/apparatus claims (in the instant case, claims 19-23, 25 and 26) only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 19-23, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson et al. (US PG Pub. 2015/0086607), hereinafter Johnson.
Regarding claims 19 and 25, Johnson discloses a synthetic scaffold, illustrated in Figure 6, comprising a body section, the body section having a first end and a second end opposed to the first end, the body section further having at least one portion configured as a tubular member, the body section comprising an outwardly oriented surface, the outwardly oriented surface having at least one region composed of spun polymeric fibers, the spun polymeric fibers having an average fiber diameter between 15 nm and 10 microns, at least a portion of the spun polymeric fibers interlinked to form pores having an average diameter less than 50 microns; and at least one sheath layer, connected with the body section, overlying the outwardly positioned electrospun fibers, such as to span pores defined therein, the sheath layer composed of cellular material, the cellular material including at least one of mesenchymal cells, stem cells and pluripotent cells, the cellular material present in a defined layer the defined layer being between 1 and 100 cells thick, the at least one sheath layer being disconnectable from the body section upon human bodily contact ([0023], Lines 10-11 and 16-18; [0024], Lines 6-8 and 15-19; [0025], Lines 9-12; [0026], Lines 13-16; [0031] & [0032], Lines 1-7 – To clarify, it is stated that the scaffold can comprise multiple layers of electrospun polymeric fibers and that cells can be seeded in layers/sheets, and can be cultured for a period of time; thus meeting the limitation of at least one sheath layer overlying the outwardly positioned electrospun fibers. Additionally, it is disclosed the spun polymeric fibers of the body section can comprise biodegradable polymers which can eventually be completely resorbed; thereby meeting the limitation of the sheath layer being disconnectable 
Regarding claim 20, Johnson discloses the synthetic scaffold of claim 19, wherein the spun polymeric fibers are electrospun, and are interconnected to form an outer layer of the body section and the body section further comprises at least one inner layer composed of an electrospun layer, the outer layer in overlying contact with the inner layer ([0023], Line 16 & [0035], Lines 10-15).
Regarding claims 21 and 22, Johnson discloses the synthetic scaffold of claim 19, wherein the spun polymeric fibers have an average fiber diameter of 3 to 10 micrometers and the material/layer is composed of polyethylene terephthalate, polyvinyl acetate and/or polyurethane ([0024], Lines 10-14; [0026], Lines 13-14; [0027], Lines 1-5; [0032], Lines 11-12; [0034], Lines 15-16).
Regarding claim 23, Johnson discloses the synthetic scaffold of claim 20, comprising a support material/stent, illustrated in Figure 6; and though it is not specifically disclosed that the support material is braided, and composed of polyethylene terephthalate, polyurethane, and/or nitinol; these parameters are deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate construction and material for the support material/stent, of the scaffold of Johnson, including having it be a braided stent (which is a very well-known structure in the art) and In re Leshin, 125 USPQ 416.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameters of the support material being a braided support composed of polyethylene terephthalate, polyurethane, and/or nitinol, as opposed to any other structure and material.
Regarding claim 26, Johnson discloses the synthetic scaffold of claim 19, further comprising at least one hole proximate to the first end, adapted to assist in retrieval of the scaffold, illustrated in Figure 6 (to clarify, the bare end of the stent has at least one cell/hole which could be used to retrieve the scaffold).

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Badylak et al. (US PG Pub. 2011/0288654), hereinafter Badylak, in view of Johnson.
Regarding claims 1, 3, 6 and 7, Badylak discloses a method, comprising the steps of resecting a portion of an esophagus (150&152) of a subject, the resection step producing a resected organ portion (151), the resected organ portion remaining in the subject and having a resection edge; implanting a tubular synthetic scaffold (154) having a cellularized layer at the site of resection, wherein the at cellularized layer is proximate to the resected edge, illustrated in Figures 3A-3D ([0026]); maintaining the synthetic scaffold at the resection site for a period of time sufficient to achieve guided tissue growth along the synthetic scaffold, the guided tissue growth derived from and in contact with the tissue present in the resected organ portion remaining in the subject ([0006], Lines 6-11 & [0059]); but does not teach the synthetic scaffold including an outer polymeric surface which the cellularized layer overlies, and removing the synthetic scaffold from the implantation site while the subject is living, after achieving guided growth.
	However, Johnson teaches a synthetic scaffold for treating an esophagus of a subject ([0023], Lines 9-11 & [0028], Lines 5-8), wherein the synthetic scaffold is a tubular member and includes an outer polymeric surface and a cellularized sheath layer overlying at least a portion of the outer polymeric surface, the outer polymeric surface providing rigidity and mechanical strength ([0035], Lines 10-15); and teaches the outer polymeric surface can be made of biodegradable polymers which can eventually be completely resorbed after tissue growth at the implantation site occurs, replacing the cellularized sheath layer with new natural vasculature ([0024], Lines 7-8 & [0036], Lines 1-5).
	In view of the teachings of Johnson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the method of Badylak to replace the synthetic scaffold with the synthetic scaffold of Johnson (i.e. which includes an outer biodegradable polymeric surface and a cellularized sheath layer overlying at least a portion of the outer polymeric surface surface), in order to provide the synthetic scaffold with rigidity and mechanical strength, and having the synthetic scaffold be removed from the implantation site, while the subject is living, such that guided tissue growth remains in contact with the resected portion of the tubular organ (due to the synthetic scaffold having a biodegradable polymeric surface which is completely resorbed after tissue growth occurs at the implantation site, and the cellularized sheath layer being replaced with new natural vasculature; thereby meeting the limitation of the synthetic scaffold being removed, while the subject is living, and having the guided tissue growth remain in contact with the resected portion of the tubular organ).
Regarding claims 2, 4 and 5, Badylak in view of Johnson disclose the method of claim 1, wherein Johnson further teaches imparting/seeding cellular material onto at least a portion of the outer polymeric surface, wherein the cellular material includes one of mesenchymal cells, and/or stem cells, and/or pluripotent cells derived from the subject, and allowing the cellular material to grow to form the cellular sheath layer (Johnson: [0023], Lines 27-34; [0026], Lines 1-2; [0032], Lines 1-5, 19 & [0035], Lines 10-15).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,265,153. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims disclose a method of resecting a tubular organ and implanting a synthetic scaffold at the site of resection, the synthetic scaffold including an outer polymeric surface and a cellularized sheath layer overlying at least a portion of the outer polymeric surface; maintaining the synthetic scaffold at the resection site for a period of time sufficient to achieve tissue growth along the synthetic scaffold, and after achieving guided tissue growth, removing the synthetic scaffold from the implantation site, the removing step occurring in a manner such that the guided tissue growth remains in the contact with the resected portion of the tubular organ remaining in the subject.
Claims 19-23, 25 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-23, 25 and 26 of copending Application No. 16/020,053 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims disclose a tubular synthetic scaffold comprising an outwardly oriented surface having a region composed of spun polymeric fibers having an average fiber diameter between 15 nm and 10 microns, at least a portion of the spun polymeric fibers interlinked to form pores having an average diameter less than 50 microns, and at least one sheath layer composed of cellular material defined in a layer being between 1 and 100 cells thick.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 9-18 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and would need to overcome the double patenting rejection, set forth above in the Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774